
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

TE Connectivity Ltd.
2007 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
PERFORMANCE STOCK UNIT AWARD

<XXXX>

        PERFORMANCE STOCK UNIT AWARD made as of XXXX.

        1.    Grant of Award.    TE Connectivity Ltd. (the "Company") has
granted you XXX TE Connectivity Performance Stock Units, subject to the
provisions of this Award Agreement. The Company will hold the Performance Stock
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

        2.    Payment Amount.    Each Performance Stock Unit represents one
(1) Share of Common Stock.

        3.    Form of Payment.    Vested Performance Stock Units will be
redeemed solely for Shares, subject to Section 15.

        4.    Performance Stock Units/Dividends.    Performance Stock Units are
a promise to deliver Common Stock upon a specified delivery date, provided that
certain vesting and performance requirements are met, as described in this
Agreement and Appendix A. For each Performance Stock Unit that is granted to you
under this Award (based on the target number of units awarded), you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock. DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock. The number of DEUs
that will vest and be delivered to you in the form of Shares will depend on the
actual number of underlying Performance Stock Units that are earned and vested,
as more fully described in this Agreement and Appendix A. Thus, the number of
Shares delivered in conjunction with the DEUs credited to your Performance Stock
Unit award will be adjusted (upward or downward) to reflect the actual number of
Performance Stock Units that are earned and vested.

        5.    Time of Delivery.    Except as otherwise provided for in this
Award Agreement, vested Performance Stock Units and Dividend Equivalent Units
shall be delivered to participants in the form of Shares as soon as is
administratively feasible following the specified "Delivery Date", as described
in paragraph 6 below.

        6.    Normal Vesting.    Subject to the attainment of the performance
metrics described in Appendix A, your Performance Stock Unit Award will vest on
the later of (a) the third anniversary of the Grant Date or (b) the
"Certification Date" for the performance results for the third year of the
"Performance Cycle", as more fully described in Appendix A. Except as provided
in paragraphs 8, 9, 10 and 11 below, the Delivery Date of the Shares will be
after the November 30th following the end of the Performance Cycle (as defined
in Appendix A), but in any case, no earlier than the Certification Date
following the close of the Performance Cycle and no later than 90 days after
such November 30th. No credit will be given for periods following Termination of
Employment.

        7.    Termination of Employment.    Any Performance Stock Units and DEUs
that have not vested as of your Termination of Employment, other than as set
forth in paragraphs 8, 9, 10 and 11, will immediately be forfeited, and your
rights with respect to those Performance Stock Units and DEUs will end.

1

--------------------------------------------------------------------------------



        8.    Death or Disability.    If you die or become Disabled, your
Performance Stock Unit Award will vest as follows: (a) Performance Stock Units
that have been earned as of the Termination of Employment under the terms and
conditions of Appendix A will become immediately vested ; (b) Performance Stock
Units that are eligible to be earned in the year in which your Termination of
Employment occurs will vest pro rata (standard rounding to the nearest Unit, in
full-month increments) based on (i) the number of whole months that you have
completed from the first day of the fiscal year in which your Termination of
Employment occurs divided by twelve (12), times (ii) the number of Performance
Stock Units that are actually earned for that fiscal year in accordance with the
terms of Appendix A; and (c) any remaining Performance Stock Units will be
forfeited. Such vested Performance Stock Units will be delivered to you after
the November 30th following the fiscal year of Disability or Death, but in any
case, no earlier than the Certification Date for the performance results
following the close of the fiscal year in which your Death or Disability occurs
and no later than 90 days after such November 30th. If you are deceased, the
payment of your vested Performance Stock Units on and after the delivery date
described in the preceding sentence will be made to your estate after the
Committee or its designee has determined that the payee is the duly appointed
executor or administrator of your estate.

        9.    Retirement.    If you have attained age 55 and have completed at
least five years of service, have performed satisfactorily, as determined in the
sole discretion of your manager, and are not terminated for Cause, your
Performance Stock Unit Award will vest as follows: (a) Performance Stock Units
that have been earned as of the Termination of Employment under the terms and
conditions of Appendix A will become immediately vested; (b) Performance Stock
Units that are eligible to be earned in the year in which your Termination of
Employment occurs will vest pro rata (standard rounding to the nearest Unit, in
full-month increments) based on (i) the number of whole months that you have
completed from the first day of the fiscal year in which your Termination of
Employment occurs divided by twelve (12), times (ii) the number of Performance
Stock Units that are actually earned for that fiscal year in accordance with the
terms of Appendix A; and (c) any remaining Performance Stock Units will be
immediately forfeited. Such vested Performance Stock Units will be delivered to
you on the later of: (1) after the November 30th following the fiscal year of
Termination, but in any case, no earlier than the Certification Date for the
performance results following the close of the fiscal year in which your
Termination occurs and no later than 90 days after such November 30th or (2) the
date that is six months following your Termination of Employment.
Notwithstanding the terms of this paragraph 9, Termination of Employment within
12 months of the Grant Date will result in the immediate forfeiture of your
Performance Stock Unit Award, except as otherwise provided for in paragraphs 8,
10, or 11.

        10.    Change in Control.    Except as may be otherwise provided by the
Committee, if your employment is terminated following a Change in Control, as
defined in the Plan, your Performance Stock Unit Award will become vested as
described below, provided that:

        (a)   your employment is terminated by the Company or a Subsidiary for
any reason other than Cause, Disability or Death in the twelve-month period
following the Change in Control; or

        (b)   you terminate your employment with the Company or your employing
Subsidiary within the twelve-month period following the Change in Control as a
result of, and within 180 days following, the occurrence of one of the following
events:

i.the Company or your employing Subsidiary (1) assigns or causes to be assigned
to you duties inconsistent in any material respect with your position as in
effect immediately prior to the Change in Control; (2) makes or causes to be
made any material adverse change in your position, authority, duties or
responsibilities; or (3) takes or causes to be taken any other action which, in
your reasonable judgment, would cause you to violate your ethical or
professional obligations (after written notice of such judgment has been

2

--------------------------------------------------------------------------------



provided by you to the Company and the Company has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

ii.the Company or your employing subsidiary, without your consent, (1) requires
you to relocate to a principal place of employment more than fifty (50) miles
from your existing place of employment; or (2) reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole.

If you meet the requirements described in the previous sentence, your
Performance Stock Unit Award will vest as follows: (A) Performance Stock Units
that have been earned as of the Termination of Employment under the terms and
conditions of Appendix A will become immediately vested; (B) Performance Stock
Units that are eligible to be earned in the year in which your Termination of
Employment occurs will vest pro rata (standard rounding to the nearest Unit, in
full-month increments) based on (i) the number of whole months that you have
completed from the first day of the fiscal year in which your Termination of
Employment occurs divided by twelve (12), times (ii) the number of Performance
Stock Units that are actually earned for that fiscal year in accordance with the
terms of Appendix A; and (C) any remaining Performance Stock Units will be
immediately forfeited. Such vested Performance Stock Units will be delivered on
the later of (1) after the November 30th following the fiscal year of
Termination, but in any case, no earlier than the Certification Date for the
performance results following the close of the fiscal year in which your
Termination occurs and no later than 90 days after such November 30th or (2) the
date that is six months following your Termination of Employment.

        11.    Termination of Employment with a TE Affiliate as a Result of a
Divestiture or Outsourcing.    If the business in which you are employed is
being separated from the Company as a result of a Disposition of Assets,
Disposition of a Subsidiary or an Outsourcing Agreement, and, as of the closing
date of the applicable transaction you are designated in the transaction
documents (either individually or by classification) as a Business Employee (or
similar designation) who will be terminating employment with the Company either
because (i) you will remain with the separated business after the transaction or
be transferred to the employment of the buyer or Outsourcing Agent as a result
of the transaction, or (ii) you will not be offered continued employment by the
Company, buyer or Outsourcing Agent after the close of the transaction, then
your Performance Stock Unit Award will vest as follows: (a) Performance Stock
Units that have been earned as of the closing date of the applicable transaction
under the terms and conditions of Appendix A will become immediately vested;
(b) Performance Stock Units that are eligible to be earned in the year in which
the closing date of the applicable transaction occurs will vest pro rata
(standard rounding to the nearest Unit, in full-month increments) on the closing
date based on (i) the number of whole months from the first day of the fiscal
year in which the closing date of the applicable transaction occurs through the
closing date of the applicable transaction divided by twelve (12), times
(ii) the number of Performance Stock Units that are actually earned for that
performance year in accordance with the terms of Appendix A; and (c) any
remaining Performance Stock Units will be forfeited. In the case of a
Divestiture through a Disposition of Assets or an Outsourcing Agreement, such
vested Performance Stock Units will be delivered on the later of (1) after the
November 30th following the fiscal year of Termination, but in any case, no
earlier than the Certification Date for the performance results following the
close of the fiscal year in which your Termination occurs and no later than
90 days after such November 30th or (2) the date that is six months following
your Termination of Employment. In the case of a Divestiture through a
Disposition of a Subsidiary, the vested Performance Stock Units will be
delivered after the November 30th following the close of the fiscal year in
which the sale of the subsidiary takes place. In no event will such vested
shares be delivered before the Certification Date for performance results
following the close of the fiscal year in which the sale of the subsidiary takes
place or later than 90 days after such November 30th. If you become entitled to
the pro rated vesting described in this Section 11, you will

3

--------------------------------------------------------------------------------



not be entitled to any further vesting in your Performance Stock Unit Award
unless you are transferred to employment with the Company in a position outside
of the business that is being separated from the Company (with the intent of
continued employment with the Company outside of the separated business) after
the closing date of the applicable transaction, but prior to your termination of
employment as a result of the Disposition of Assets, Disposition of a Subsidiary
or an Outsourcing Agreement.

        Notwithstanding the foregoing, you will not be eligible for the pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the "Applicable Employment Date"), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

        For the purposes of this Section 11, (a) "Comparable Employment" shall
mean employment at a base salary rate and bonus target that is at least equal to
the base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) "Disposition of Assets" shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity; (c) "Disposition
of a Subsidiary" shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) "Outsourcing Agreement" shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party ("Outsourcing Agent") pursuant to which the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement includes an
obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

        12.    Responsibility for Taxes.    Regardless of any action the Company
or your employer (the "Employer") takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
("Tax-Related Items"), by accepting the Award, you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Performance Stock Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you have become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, you acknowledge that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

        Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

(1)withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

4

--------------------------------------------------------------------------------



(2)withholding from proceeds of the sale of Shares acquired upon vesting of the
Performance Stock Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or

(3)withholding in Shares to be issued upon vesting of the Performance Stock
Units.

        To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
Performance Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan.

        Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items.

        For tax withholding purposes, the value of vested Shares will be based
on the fair market value defined as the average of the high and low of the stock
price reported on the date of delivery or such other reasonable and permissible
date as determined by the Plan Administrator.

        13.    Transfer of Award.    You may not transfer any interest in
Performance Stock Units except by will or the laws of descent and distribution.
Any other attempt to dispose of your interest in Performance Stock Units will be
null and void.

        14.    Covenant; Forfeiture of Award; Agreement to Reimburse
Company.    

        (a)   If you have been terminated for Cause, any unvested Performance
Stock Units shall be immediately forfeited and, in addition, you hereby agree
and promise immediately to deliver to the Company the number of Shares (or, in
the discretion of the Committee, the cash value of said shares) you received for
Performance Stock Units that vested during the period six (6) months prior to
your Termination of Employment through the date of Termination of Employment.

        (b)   If, after your Termination of Employment, the Committee determines
in its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Performance Stock Units that vested during the period six (6) months prior to
your Termination of Employment through the date of Termination of Employment.

        (c)   If the Committee determines, in its sole discretion, that at any
time after your Termination of Employment and prior to the second anniversary of
your Termination of Employment you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee's sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the

5

--------------------------------------------------------------------------------



discretion of the Committee, the cash value of said shares) you received for
Performance Stock Units that vested during the period six (6) months prior to
your Termination of Employment through the date of Termination of Employment.

        (d)   The Committee shall be entitled to require that you repay all or
part of any amount received (whether in cash or stock) pursuant to the terms of
this Award (i) to the extent it deems it necessary or appropriate to comply with
any future rules of the Securities and Exchange Commission, New York Stock
Exchange or any other governmental agency, as they may be amended from time to
time, or (ii) to the extent otherwise deemed appropriate by the Committee to
recover any overpayment or mistaken payment that was based on deficient
financial information, and you hereby agree and promise to promptly remit to the
Company any such amount.

        15.    Adjustments.    In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Performance Stock Units and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Performance Stock
Units.

        16.    Restrictions on Payment of Shares.    Payment of Shares for your
Performance Stock Units is subject to the conditions that, to the extent
required at the time of delivery, (a) the Shares underlying the Performance
Stock Units will be duly listed, upon official notice of redemption, upon the
NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective. The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by counsel of the
Company.

        17.    Disposition of Securities.    By accepting the Award, you
acknowledge that you have read and understand the Company's insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company's securities. The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the disposition of Shares received for Performance Stock
Units to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

        18.    Plan Terms Govern.    The redemption of Performance Stock Units,
the disposition of any Shares received for Performance Stock Units, and the
treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement. Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement. In the event
of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the date of this Award
Agreement.

        19.    Data Privacy.    By accepting the Award, you hereby explicitly
and unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement and any
other grant materials by and among, as applicable, your Employer, the Company
and its Subsidiaries (or former Subsidiaries as are deemed necessary) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

        You understand that the Company and the Employer may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social

6

--------------------------------------------------------------------------------



insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Performance
Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan ("Data").

        You understand that Data may be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. You understand that these recipients of the Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local Human Resources
Representative. You authorize the Company and the recipients assisting the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local Human Resources
Representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local Human Resources Representative.

        20.    Nature of Grant.    By accepting the Award, you acknowledge that:

        (a)   the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

        (b)   the grant of the Performance Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Stock Units, or benefits in lieu of Performance Stock
Units, even if Performance Stock Units have been granted repeatedly in the past;

        (c)   all decisions with respect to future Performance Stock Unit
grants, if any, will be at the sole discretion of the Company;

        (d)   your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;

        (e)   you are voluntarily participating in the Plan;

        (f)    the Performance Stock Units and the Shares subject to the
Performance Stock Units are extraordinary items that do not constitute part of
your ordinary ongoing compensation;

        (g)   the Performance Stock Units and the Shares subject to the
Performance Stock Units are not intended to replace any pension rights or
compensation;

        (h)   the Performance Stock Units and the Shares subject to the
Performance Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary of the Company;

7

--------------------------------------------------------------------------------



        (i)    the Performance Stock Unit grant and your participation in the
Plan will not be interpreted to form an employment contract or relationship with
the Company or any Subsidiary of the Company;

        (j)    the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

        (k)   in consideration of the grant of the Performance Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Performance Stock Units resulting from termination of your employment with
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and you irrevocably release the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;

        (l)    the Performance Stock Units and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability;

        (m)  payment of your Performance Stock Units is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Award or the account
established on your behalf; and

        (n)   you have no rights as a stockholder of the Company pursuant to the
Performance Stock Units until Shares are actually delivered to you.

        21.    No Advice Regarding Grant.    The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

        22.    Incorporation of Other Agreements.    This Award Agreement and
the Plan constitute the entire understanding between you and the Company
regarding the Performance Stock Units. This Award Agreement supersedes any prior
agreements, commitments or negotiations concerning the Performance Stock Units.

        23.    Severability.    The invalidity or unenforceability of any
provision of this Award will not affect the validity or enforceability of the
other provisions of the Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

        24.    Delayed Payment.    Notwithstanding anything in this Award
Agreement to the contrary, if the Employee (i) is subject to US Federal income
tax on any part of the payment of the Performance Stock Units, (ii) is a
"specified employee" within the meaning of section 409A(a)(2)(B) of the Internal
Revenue Code and the regulations thereunder, and (iii) is or will become
eligible for Retirement prior to the Normal Vesting of some or all of the
Performance Stock Units, then any payment of Performance Stock Units that is
made on account of his separation from service within the meaning of
section 409A(a)(2)(A)(i) of the Internal Revenue Code and the regulations
thereunder shall be delayed until six months following such separation from
service.

        25.    Language.    If you have received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

8

--------------------------------------------------------------------------------



        26.    Electronic Delivery.    The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

        27.    Imposition of Other Requirements.    The Company reserves the
right to impose other requirements on your participation in the Plan, including
but not limited to such requirements as described in Appendix A, if applicable,
on the Performance Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

By accepting this Award, you agree to the following:

          (i)  you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

         (ii)  you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Performance Stock Units are replaced and superseded.

 
   

 
 
      Thomas J. Lynch
Chief Executive Officer,
TE Connectivity


9

--------------------------------------------------------------------------------




APPENDIX A

PERFORMANCE METRICS APPLICABLE TO
FISCAL YEAR 2013 PERFORMANCE STOCK UNIT AWARDS


1.Purpose—This document is Appendix A to the "Terms and Conditions of
Performance Stock Unit Award" document (your "PSU award agreement") which
reflects the terms and conditions of your Fiscal Year 2013 performance stock
unit ("PSU") award granted on November 12, 2012. The purpose of this Appendix is
to describe the terms under which you will earn PSUs granted to you under your
Fiscal Year 2013 PSU award through the applicable three-year performance cycle.
(Note that the earned PSUs will not be delivered to you unless you meet the
applicable vesting requirements described in your PSU award agreement.) For
purposes of your Fiscal Year 2013 PSU award, the "Performance Cycle" is the
three year period beginning with the first day of fiscal year 2013 and ending on
the last day of fiscal year 2015.

2.Vesting—The vesting terms applicable to your Fiscal Year 2013 PSU award are
described in your PSU award agreement. This Appendix describes how many PSUs you
will earn in each fiscal year of the Performance Cycle under the Company
Performance Metric, which will vest and be delivered to you in the form of
Shares if you meet the applicable vesting requirements described in your PSU
award agreement.

3.Performance Metric—The performance metric which will be measured to determine
how many PSUs you will earn in each fiscal year of the Performance Cycle is
relative earnings per share ("EPS") growth.


•The performance metric is the one-year growth rate of "adjusted EPS", which is
adjusted diluted EPS from continuing operations. Bloomberg News refers to this
metric as "Diluted EPS before Abnormal Items". In determining the Company's
relative performance, the Company will use the Diluted EPS before Abnormal Items
data published in Bloomberg for the companies included in the benchmark
described below.

The Company's relative EPS performance will be calculated by ranking its annual
EPS growth versus the EPS growth of all eligible S&P 500 Non-Financial
companies. The calculation of the Company's relative EPS growth performance will
be conducted under written procedures adopted by the Management Development and
Compensation Committee (the "MDCC") of the Board of Directors at the time the
Fiscal Year 2013 PSU awards were granted. (The approved calculation procedures
will be made available to you upon written request sent to Executive
Compensation, Attention Director of Executive Compensation, 1050 Westlakes
Drive, Berwyn, PA USA 19312.)

4.Determination of PSUs Earned—The number of PSUs earned in a fiscal year within
the Performance Cycle will be determined based on the number of PSUs "eligible
to be earned" for that year and the Company's relative EPS growth performance
for that year. For each fiscal year within the Performance Cycle, one-third
(1/3) of the number of PSUs granted under your Fiscal Year 2013 PSU award will
be eligible to be earned for that fiscal year. Depending on the Company's
relative EPS growth performance for that fiscal year, you can earn from 0% to
200% of the PSUs eligible to be earned for that year, based on the following
scale:

 
  Threshold   Target   Maximum

Performance Zone (relative EPS growth % ranking)

  25th   45th to 55th   75th

PSUs Earned (% of PSUs eligible to be earned)

  50%   100%   200%

Performance below the 25th percentile results in zero PSUs earned for the fiscal
year. Performance between the levels identified above will be interpolated.
Performance above the 75th percentile is capped at 200%.

10

--------------------------------------------------------------------------------



5.Certification Date—The date on which the MDCC of the Board of Directors
certifies performance results for each fiscal year in the Performance Cycle is
the Certification Date for purposes of the PSU award agreement.

6.PSUs Earned and Reserved for Delivery—Once the MDCC determines the number of
PSUs that you have earned for a fiscal year within the Performance Cycle under
the Company Performance Metric, that number of units will be credited to your
PSU account. Any PSUs that were eligible to be earned for that fiscal year, but
were not earned as a result of the Company's relative EPS growth performance,
will be forfeited.

7.MDCC Discretion—All decisions regarding the interpretation of your PSU award
and the calculation of PSUs earned under your PSU award, including without
limitation, any and all matters relating to the calculation of the Company's
relative EPS growth performance, will be made in the sole and absolute
discretion of the MDCC. All determinations of the MDCC will be final, binding
and conclusive on all parties.

8.Governing Document—This Appendix A is part of and incorporated into the terms
of your PSU award agreement and should be read in context of the award
agreement.

11

--------------------------------------------------------------------------------





QuickLinks


APPENDIX A PERFORMANCE METRICS APPLICABLE TO FISCAL YEAR 2013 PERFORMANCE STOCK
UNIT AWARDS
